Citation Nr: 0417599	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  95-22 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased disability rating for chronic 
lumbosacral strain with degenerative joint and disc disease 
at L4-L5 and with lumbar radiculopathy, currently evaluated 
as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Dawn M. Capp, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel
INTRODUCTION

The veteran served on active military duty from May 1964 to 
February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs Regional Office (RO) in Los Angeles, 
California.  In particular, in an August 1994 decision, the 
RO denied the issue of entitlement to a disability evaluation 
greater than 10 percent for the service-connected chronic 
lumbosacral strain.  

Following receipt of notification of these prior decisions, 
the veteran perfected timely appeals with respect to the 
denial of the increased rating claims.  During the current 
appeal, and specifically by an April 1995 rating action, the 
RO redefined the veteran's service-connected low back 
disorder as chronic lumbosacral strain with disc disease at 
L4-L5 and L5-S1 and awarded an increased evaluation of 
20 percent, effective from June 1993, for this disability.  

In May 1997, the Board remanded the case for further 
evidentiary development.  Upon completion of the requested 
development, and specifically by a November 1998 rating 
action, the RO awarded a 40 percent disability evaluation, 
effective from June 1995, for the service-connected chronic 
lumbosacral strain with disc disease at L4-L5 and L5-S1 as 
well as a 30 percent disability rating, effective from March 
1995, for the service-connected post-traumatic stress 
disorder (PTSD).  The RO noted that the grant of the 
30 percent disability evaluation for the service-connected 
PTSD was considered to be a full grant of benefits sought on 
appeal with regard to this particular claim, citing to 
correspondence from the veteran specifically claiming that 
level of disability (thereby rebutting the presumption that 
he was seeking the maximum benefit allowed by law and 
regulation).  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  As 
such, the veteran's increased rating claim regarding his 
service-connected PTSD is no longer in appellate status.  

Further review of the claims folder indicates that, by a 
December 2003 rating action, the RO redefined the veteran's 
service-connected low back disability as chronic lumbosacral 
strain with degenerative joint and disc disease at L4-L5 and 
with lumbar radiculopathy and granted an increased evaluation 
of 60 percent, effective from October 1991, for this 
disorder.  


REMAND

A VA Form 21-22, Appointment Of Veterans Service Organization 
As Claimant's Representative, executed by the veteran, 
appointed Disabled American Veterans as his representative in 
March 2001.  Pursuant to this appointment, the representative 
submitted argument in support of the veteran's claim in 
January 2004.  

Subsequently, in February 2004, the RO received a letter from 
an attorney who explained that her office "represents . . . 
[the veteran] in the above-referenced matter."  The attorney 
addressed the letter to the Board and noted the veteran's 
name and claims file number.  Thereafter, in April 2004, DAV, 
submitted additional argument in support of the veteran's 
appeal.  

In this regard, the Board acknowledges that an 
attorney-at-law may be designated as an appellant's 
representative through a properly executed VA Form 22a, 
"Appointment of Attorney or Agent as Claimant's 
Representative."  In lieu thereof, an attorney may state in 
writing on his or her letterhead that he or she is authorized 
to represent the appellant in order to have access to 
information in the appellant's file pertinent to the 
particular claim presented.  38 C.F.R. § 20.603(a) (2003).  
The Board concludes, therefore, that the letter received at 
the RO in February 2004 from the attorney constitutes valid 
authorization of her representation of the veteran in the 
present case.  

Significantly, however, the veteran's attorney does not 
appear to have had an opportunity to present argument on the 
veteran's behalf.  The Board believes, therefore, that a 
remand is necessary to accord the attorney an opportunity to 
submit evidence and/or argument in support of the increased 
rating claim on appeal.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish.  

2.  The veteran's attorney should be 
given the opportunity to submit evidence 
and/or argument on the veteran's behalf.  
See 38 C.F.R. § 20.603(a) (2003).  

3.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
decision remains in any way adverse to 
the veteran, he and his attorney should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



